Citation Nr: 0308123	
Decision Date: 04/29/03    Archive Date: 05/06/03

DOCKET NO.  00-12 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an increased rating for post-traumatic 
headaches, currently evaluated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

M.Cooper, Counsel




INTRODUCTION

The veteran served on active duty from April 1966 to March 
1968.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania RO), which denied an increase in a 
10 percent rating for service-connected post-traumatic 
headaches.  The Board remanded the case in July 2001 for 
further development, and the case was returned to the Board 
in April 2003.  


FINDINGS OF FACT

1.  The medical evidence reveals that the veteran reported 
headaches up to 15 times per month which were not completely 
improved with rest and medication.  

2.  The medical evidence does not show very frequent 
completely prostrating and prolonged migraine headache 
attacks productive of severe economic inadaptability.  


CONCLUSION OF LAW

The criteria for a 30 percent evaluation, but no more, for 
headaches have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §4.124a, Diagnostic Code 8100 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act (VCAA) of 2000 became effective during the 
pendency of this appeal.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  There have also 
been final regulations promulgated to implement the new law.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2002).  The 
Board has therefore reviewed this case with the provisions of 
those laws in mind, and finds that VA's duty to assist the 
veteran in developing the evidence pertinent to the claims 
has been met.  In this regard, the Board notes that the 
veteran has undergone VA examinations and pertinent medical 
treatment records were requested.  

The veteran has been informed of the information and evidence 
necessary to substantiate his claim through rating decisions 
and a statement of the case and supplements thereto, and was 
specifically advised of the notice and duty to assist 
provisions of the VCAA in the March 2003 supplemental 
statement of the case.  In this regard, the Board notes that 
RO correspondence dated in August 2001 made specific 
reference to evidence that would be obtained by the Board and 
records that the veteran was asked to submit in support of 
his appeal.  He has not identified any additional, relevant 
evidence that has not been requested or obtained.  As it 
appears that all pertinent evidence has been obtained, the 
Board finds that the claims are ready to be reviewed on the 
merits.  See VCAA; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Further, letters to the veteran have informed him as 
to evidence he should submit, and informed him of what the VA 
would obtain.  As there is no showing that there is 
additional evidence that could be obtained, the Board may 
proceed.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2002).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2002).  However, the Board 
will consider only those factors contained wholly in the 
rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 
(1994). 

The veteran's post-traumatic headaches are rating by analogy 
to migraine headaches under 38 C.F.R. § 4.124a, Diagnostic 
Code 8100.  Under Code 8100, headaches with characteristic 
prostrating attacks averaging one in 2 months over the last 
several months will be evaluated as 10 percent disabling.  A 
30 percent rating will be assigned with characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months.  A 50 percent evaluation may be 
assigned where there is evidence of very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  Id. 

On VA examination in February 2000, the veteran related that 
he was accidentally shot in the left forehead with a pellet 
gun during active service.  He stated that since that time, 
he experienced bi-frontal, steady, pressure-type headaches 
which lasted for an hour or slightly longer.  He said that 
when the headaches occurred during working hours, he took 
aspirin or Tylenol and was able to continue working.  He 
denied experiencing scintillating scotomata, nausea, 
vomiting, or neurological symptoms.  He said that the 
headaches did not wake him from his sleep and occurred two to 
three times per week.  The neurological examination was 
normal except for some hyperpathia around the small scar on 
his left forehead.  The diagnostic impression was post-
traumatic headaches, possibly due to irritation of the lining 
of the frontal sinus or the dura.  X-ray studies revealed a 
small shrapnel fragment in the left frontal bone.  Marked 
hypoplasia of the frontal sinuses was shown.  

In a July 2000 statement in support of his claim, the veteran 
indicated that his headaches had become increasing severe and 
occurred with greater frequency.  He said that he was 
currently unable to get out of bed due to the severity of his 
headaches.  He also noted that he was unable to use 
prescription medication for his headaches due to stomach 
irritation.  The veteran related that he was permanently 
disabled from work due to knee problems.  

A private medical note received in July 2000 reflects that 
the veteran complained of chronic headaches due to a head 
injury from a gun pellet.  A March 2001 private medical 
statement reflects that the veteran was seen with complaints 
of persistent and chronic headaches.  It was noted that the 
veteran had a history of being shot in the head above the 
left eye during service and the bullet was still in his 
skull.  The doctor related that the veteran's injuries were 
permanent.  

In September 2001, the veteran submitted a "headache log" 
which reflected the days and duration of his headaches over a 
one-year period.  The log revealed that the veteran 
experienced headaches from 10 to 15 times per month, lasting 
from an hour to most of the day.  

On VA examination in December 2002, the veteran related that 
he began experiencing mid frontal headaches in the 1970's 
which were severe.  He reported 8-10 such headaches per 
month, lasting 1 to 11/2 hours.  He said that currently when he 
experienced headaches, he took aspirin or similar medication 
and rested until the headache dissipated.  He reported that 
the use of a nasal steroid spray helped alleviate his 
symptoms somewhat.  Radiographs revealed the presence of a 
metal object near the right frontal sinus.  The examiner's 
impression reflected that the veteran had post-traumatic 
headaches, caused by an in-service injury with a gun.  The 
examiner indicated that the veteran's headaches were not 
truly prostrating although the veteran did prefer to rest 
during an attack.  It was noted that approximately ten years 
ago, the veteran's headaches were severe enough to be 
prostrating.  

A February 2003 VA addendum opinion reflected that the 
veteran's claims file was thoroughly reviewed.  It was noted 
that the veteran's headaches were related to the metal 
fragment lodged in the left frontal bone.  It was 
additionally noted that headaches occurred 8 to 10 times per 
month and were incompletely alleviated by Excedrin and rest.  
The headaches were graded 6 out of 10 when they occurred.  
The examiner stated that the veteran's headaches were not 
completely prostrating but were frequent enough and severe 
enough to interfere with the activities of daily living.  

In this case, the RO has evaluated the veteran's post-
traumatic headaches at the 10 percent rate under 38 C.F.R. 
§ 4.124a.  See 38 C.F.R. § 4.20 (2002).  The medical evidence 
shows that the veteran's service-connected post-traumatic 
headaches are manifested by complaints of severe headaches 
several times per month.  According to the veteran, the 
headaches are only incompletely improved with rest and 
medication.  Objective physical and neurological evaluations 
have been essentially normal.  However, the most recent VA 
examiner indicated that the veteran's post-traumatic 
headaches, while not completely prostrating were frequent and 
severe enough to interfere with the activities of daily 
living.  The veteran has reported and documented that he had 
severe headaches up to 15 times per month.  After careful 
review of the record, the Board concludes that manifestations 
of the veteran's service-connected post-traumatic headaches 
more nearly approximate the criteria for a 30 percent rating 
under Diagnostic Code 8100.  See 38 C.F.R. § 4.7 (2002).  

For the next higher evaluation of 50 percent to be granted, 
the veteran's headaches must be shown to be completely 
prostrating on a very frequent basis and to be productive of 
severe economic inadaptability.  Although the Board has taken 
into account the frequency and severity of the veteran's 
headaches, his symptoms do not approximate completely 
prostrating episodes.  Additionally, while the veteran has 
indicated that he was permanently disabled from working due 
to knee problems, his headaches were not a factor in his 
inability to work and he has not provided any further 
evidence, such as a medical opinion or work records, to show 
that these headaches were actually productive of severe 
economic inadaptability.  Therefore a disability rating in 
excess of 30 percent under Diagnostic Code 8100 is not 
warranted.  

In sum, the Board finds that the criteria for a 30 percent 
rating for post-traumatic headaches have been met, and thus 
an increased rating to this level, but no higher, is 
warranted.  


ORDER

A 30 percent evaluation, but no more, for service-connected 
post-traumatic headaches is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.  



	                        
____________________________________________
	JOY A. MCDONALD
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

